COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Success Irhirhi v. The State of Texas

Appellate case number:     01-14-00002-CR

Trial court case number: 1905854

Trial court:               County Criminal Court at Law No. 9 of Harris County

        On September 4, 2015, following the trial court’s finding that appellant abandoned his
appeal, this case was set for submission without briefs. See TEX. R. APP. P. 38.8(b)(4) (“If the
trial court has found that the appellant no longer desires to prosecute the appeal . . . the appellate
court may consider the appeal without briefs, as justice may require.”). Appellant subsequently
stated his desire to prosecute this appeal and counsel has notified this Court that they have been
retained to represent appellant on appeal. Appellant’s retained counsel represents that
arrangements have been made for the preparation and filing of the reporter’s record.
Accordingly, we withdraw this case from the Court’s submission docket and order the reporter’s
record to be filed by no later than October 29, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually       Acting for the Court


Date: October 6, 2015